Whitefield purchased the right, among others, to deposit sewage on land in Dalton, and the court holds, as I understand the opinion, that this right is taxable because Whitefield is not exercising it, even though Whitefield was acting in its public capacity when it acquired that right. In other words, the court holds that Whitefield's right to deposit sewage on this land is taxable because it has no sewers. I think that land a town uses for a public purpose is not taxable even though it is in another town unless there is a statute authorizing the town to tax it. Now in this case what Whitefield owns is not land in Dalton but the right to deposit sewage on land in that town and, if that right would not be taxable if Whitefield were exercising it, I cannot understand why the fact Whitefield is not exercising it renders it taxable, for what Whitefield owns and all it owns is the right to use the land for a public purpose.